ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022, has been entered.

Acknowledgments
In the final rejection of December 29, 2021, Examiner objected to the Abstract. Applicant amended the Abstract in the reply of March 29, 2022; however, Applicant did not address all of the objections. Examiner is making changes to the Abstract by Examiner’s Amendment below.
In the Notice of Allowance of April 29, 2022, Examiner noted that the listing of references in the specification is not a proper information disclosure statement. Applicant did not address this concern. Concern is maintained.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-12 directed to Invention II non-elected without traverse.  Accordingly, claims 9-12 have been cancelled.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered:
WO 2017/007952 (paragraph [0016])

The information disclosure statement (IDS) submitted on July 19, 2022, was filed after the mailing date of the Notice of Allowance on April 29, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Claim 9 (Cancelled)
	Claim 10 (Cancelled) 
	Claim 11 (Cancelled) 
	Claim 12 (Cancelled)

	Abstract (Currently Amended) An automatic injection device with flow regulation. The automatic injection device has an insertion needle configured to be inserted into a patient and a drug container which contains a pharmaceutical product and includes a plunger. The automatic injection device also has a fluid path which fluidly connects the drug container to the patient via [[an]] the insertion needle, a potential energy source, and a regulator configured to restrict release of potential energy and restrict linear movement of the plunger and the pharmaceutical product into the fluid path at a proscribed pace. The regulator includes a clock escapement mechanism and a wire and pulley system including a wire coupled to at least one pulley. The potential energy source may be a spring that surrounds the drug container and may be directly coupled to the plunger and the wire such that movement of the spring and the wire is restricted over time.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an automatic injection device, as claimed, specifically including a wire directly coupled to at least one pulley, the at least one set of gears, and the potential energy source, the wire directly coupled to the potential energy source at a first longitudinal end of the drug container.
Haueter et al (US 2005/0197625) teaches an automatic injection device (Figure 1 or Figure 5), comprising: a regulator comprising: a wire (holding means 4, for example a cable or band) directly coupled to at least one pulley (deflection points 6 and 7, for example at deflection rollers) (paragraph [0039]) and a gear (ratchet wheel 9); however, Haueter et al does not teach the wire also directly coupled to the potential energy source, as Haueter et al teaches the wire indirectly coupled to the potential energy source (spring 3 or pressurized chamber 26) via a plunger (piston 2) therebetween. In Haueter et al, the wire is instead directly coupled to the plunger. There is no motivation to modify the wire that is indirectly coupled to the potential energy source, of the device of Haueter et al, to instead have the wire directly coupled to the potential energy source, as such would eliminate the wire being directly coupled to the plunger, as expected by Haueter et al.
Thus, independent claim 1 is allowed. Dependent claims 2-5, 7, and 8 are allowed by virtue of being dependent upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783